DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-8, filed December 28, 2020, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kobayashi (US 2016/0240413).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munakata (US 2006/0086375), and in further view of Takano (US 2006/0086375), Moriya (US 4,972,677), and Kobayashi (US 2016/0240413).
Regarding claim 1, Munakata figure 5 teaches a substrate treating apparatus comprising: 

a support unit (46 process hand) provided in the chamber and configured to support the substrate; 
a first ejection unit (Argon (Ar) gas and nitrogen (N.sub.2) gas are emerged together via respective mass flow controllers 30 and 32 ) having a first nozzle (20 aerosol nozzle) configured to supply a first cleaning medium in an aerosol state to the substrate supported by the support unit.[0009]
Munakata is silent to a second ejection unit having a second nozzle configured to supply a second cleaning medium to the substrate supported by the support unit.
Takano is directed towards a processing apparatus wherein nozzle 16 is connected to a liquefied carbon dioxide tank (not shown), for example.  Carbon dioxide particles are generated by adiabatically expanding and solidifying the liquefied carbon dioxide in the tank.  The first nozzle 16 is connected to a supply source (not shown) of a nitrogen gas or compressed air, for example.  The generated carbon dioxide particles, together with a nitrogen gas or compressed air, for example, are injected from the first nozzle 16 toward the sample W placed on the stage 10.[0026]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a nozzle as taught in Takano as Moriya Liquefied carbon dioxide has excellent properties as a solvent and is known to be capable of readily removing particles, oil and other contaminants from a substrate.  Wafers used in the semiconductor industry, in particular, require substantially complete removal of the particles adhering even in trace amounts, to the wafer surface.[col 1 lines 10-15]
The substrate treating apparatus of Munakata in view of Takano and Moriya is silent to a point at which the first cleaning medium is supplied is farther from the center of the substrate than a point at which the second cleaning medium is supplied, while the first ejection unit moves in a direction opposite to a direction that the second ejection unit moves with respect to a center of the substrate.
Kobayashi is directed towards a substrate processing apparatus having discharge position adjusting unit 58 moves the plurality of nozzles 26 in the longitudinal direction D1 with respect to the holder 25.  The plurality of discharge position adjusting unit 58 may be a pneumatic actuator or an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the processing unit as taught by Kobayashi in the substrate treating apparatus of Munakata, Takano, and Moriya so that discharge ports are either moved closer to or further away from the rotational axis A1.[0201]
Regarding claim 2, the substrate treating apparatus of Munakata in view of Takano and Moriya teach the second cleaning medium is ejected in a liquefied state.
Regarding claim 3, the substrate treating apparatus of Munakata in view of Takano and Moriya teaches the second medium includes liquefied carbon dioxide.
Regarding claim 4, Takano teaches a control unit that controls the movement mechanism.  the movement mechanism 18 linearly moves the stage 10 and the first nozzle 16 in a relative manner in a direction perpendicular to the rotation axis C of the stage 10 thereby reading on the first nozzle moves to an outside of the substrate after the supply of the first cleaning medium is initiated.[0018-32]
Regarding claim 5, as Takano teaches a control unit that controls the movement mechanism.  the movement mechanism 18 linearly moves the stage 10 and the first nozzle 16 in a relative manner in a direction perpendicular to the rotation axis C of the stage 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the second nozzle moves to the outside of the substrate after the supply of the second cleaning medium is initiated.
Regarding claim 6, Munakata teaches mass flow controllers 30 and 32 control the supply of gases.[0009] Takano teaches a control unit that controls the movement mechanism.  the movement mechanism 18 linearly moves the stage 10 and the first nozzle 16 in a relative manner in a direction perpendicular to the rotation axis C of the stage 10.[0018-32] Therefore, the substrate treating apparatus 
Regarding claim 7, Munakata teaches mass flow controllers 30 and 32 control the supply of gases.[0009] Takano teaches a control unit that controls the movement mechanism.  the movement mechanism 18 linearly moves the stage 10 and the first nozzle 16 in a relative manner in a direction perpendicular to the rotation axis C of the stage 10.[0018-32] Therefore, the substrate treating apparatus of Munakata in view of Takano and Moriya suggests the second nozzle is capable to supply the second cleaning medium in a state in which the second nozzle is located above the center of the substrate.
Regarding claim 8, Munakata teaches nitrogen gas, that is introduced from one end of the cleaning chamber 42 (the leftside end in FIG. 1) through a mass flow controller 62 and a filter 64, is supplied into the cleaning chamber 42 as purge gas 66 for the purpose of preventing particles from adhering again on the wafer surface thereby reading on an adjustment pipeline configured to manage a state of the interior space is connected to the chamber.[0012]
Regarding claim 9, Munakata teaches nitrogen gas, that is introduced from one end of the cleaning chamber 42 (the leftside end in FIG. 1) through a mass flow controller 62 and a filter 64, is supplied into the cleaning chamber 42 as purge gas 66 for the purpose of preventing particles from adhering again on the wafer surface thereby reading the adjustment pipeline supplies an inert gas to the interior space.
Regarding claims 10 and 11, Munakata teaches a vacuum pump 40 capable to allow the adjustment pipeline emits a gas in the interior space to the outside thereby reading on the interior space is in a vacuum state.
Regarding claim 12, the first cleaning medium as taught by Munakata is capable to supplying the first cleaning medium without a carrier gas in the event the argon or nitrogen gas is empty.
Regarding claim 13, the controller as taught by Kobayashi is capable of supplying the first cleaning medium to the substrate with a pressure of 20 bar to 60 bar as the controller opens and closes the discharge valves.[0198]
Regarding claim 14, the processing unit as taught by Kobayashi is capable to supply the second cleaning medium towards the substrate from an outside of the substrate after the supply of the second cleaning medium is initiated.[0200]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711